NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 16 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   17-50156

                Plaintiff-Appellee,              D.C. No. 3:16-cr-02698-BAS

 v.
                                                 MEMORANDUM*
ANTONIO PAULITO PLAKETTA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Antonio Paulito Plaketta appeals from the district court’s judgment and

challenges the 33-month sentence imposed following his guilty-plea conviction for

transportation of certain aliens and aiding and abetting, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii), (v)(II). We have jurisdiction under 28 U.S.C. § 1291, and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Plaketta contends that the district court erred in enhancing his offense level

under U.S.S.G. § 2L1.1(b)(6) (permitting enhancement where the offense

“involve[s] intentionally or recklessly creating a substantial risk of death or serious

bodily injury to another person”). We review the district court’s identification of

the correct legal standard de novo, the district court’s findings of fact for clear

error, and the application of the Guidelines to those facts for abuse of discretion.

See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

Contrary to Plaketta’s contention, the record demonstrates that the district applied

the correct legal standard. Under the circumstances of this case, the court’s

shorthand reference to “bodily injury,” rather than “serious bodily injury,” is

insufficient to overcome the presumption that the district court knows the law and

applied it in making its decision. See United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc). Moreover, the record reflects that the district court

considered the facts of this particular case and did not apply a per se rule. The

district court did not abuse its discretion in concluding that the manner in which

the alien was transported in this case made the additional risk to him “significantly

greater than the risks normally borne by ordinary passengers during normal

vehicular travel.” United States v. Torres-Flores, 502 F.3d 885, 891 (9th Cir.

2007).


                                           2                                      17-50156
AFFIRMED.




            3   17-50156